Title: To James Madison from Tench Coxe, 26 April 1815
From: Coxe, Tench
To: Madison, James


                    
                        Philada. April 26. 1815
                    
                    In the winter of 1806/7, the writer of this note was so deeply impressed with the despotic military course of the governments of Europe, that a fixed anxiety took possession of his mind on account of the secret hostility to our form of Government, which he believed to be the theory of all & the design of some of the official statesmen of the old world. Among the most efficient means of defence for our institutions, it was considered that the plan of procuring a stand of arms (or great & small arms) for every free white person in the United States appeared the most practicable & cheap. The fact, that every man in the U. States was armed as infantry, artillery, rifle, cavalry, marine or seaman, seemed in itself a strong reason for the abstinence from attack by foreign powers. The Suggestion was submitted, with the reasons, to the President Mr. Jefferson. He recognized it in terms highly comfortable to the writer, as it appeared to be his determination to pursue it with decision & all the effect in his power. The appropriations “to purchase arms” and “to arm the whole body of the militia,” those of the states and volunteer Corps, the manufactories of arms by the states, and on the workshops for sale have happily increased the number of arms to the extent of the equipment of some hundreds of thousands of land & sea forces: perhaps one third or one half a million of persons could have been armed in 1814, as soldiers, sailors & marines.
                    By means of these arms we were able to provide the militia in so many places as to suppress insurrections of the blacks, inroads of the Indians & invasions of the Enemy. New York was threatened but 20,000 muskets &ca, chiefly in the hands of the militia, were sufficient to prevent even an attempt: so at Philadelphia. More efficient influence of these arms appeared at Baltimore, Norfolk—& New London & still more in the Creek Country, at Niagara, & other frontier places. At Plattsburg & New Orleans, their utmost & most glorious effects were manifested. Believing the war to have been levelled at our Union, order, & institutions, and that orders in council, blockades & impressments were mere incidents, I respectfully submit the opinion, that our cause, as a free & independent Nation, has been saved by the measure of arming the whole body of the people, more than by all other means:

I am deeply sensible of the merits, and glory of the navy and army, and of the high deserts of our private armed ships, but their effect upon the political designs & operations of the Enemy were far short of the effect of the stands & operations of the armed hosts at New York, Baltimore, Norfolk, Charles, Savannah Philada. New London, Niagara, the Thames, in the Creek Country, at Pensacola, Mobille, Niagara, Sackets harbour Plattsburg & N. Orleans.
                    I therefore have the honor most anxiously & respectfully to submit the most earnest recommendation that every possible effort of the Union & of the states be continued and extended till we secure an armament for every freeman in cannon, muskets, rifles, carbines, pistols, blunderbusses, swords, and pikes. The rapidity of manufacture and moderate cost of the latter provision appear to render pikes well worthy of a proportionate attention. The News of the day, which proves the uncertainty of the existing peace, adds strongly to the prudential considerations which attend our present situation. South America affords us the most powerful inducements to encourage the fabrication of Arms, political, commercial & manufacturing.
                